DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monhart (2019/0142270) in view of Goyal (2021/0030270).
Regarding claims 1-4, Monhart discloses a system (See fig. 10) configured for conducting visual field test of an eye of a patient (See Abstract), comprising: a communication device (i.e. smart phone 800) comprising: a communication module that connects to the internet or other information highway and configured to transmit and receive information over the internet or other information highway (See fig. 10); and a processor that is programmed to connect to a remote computer (i.e. evaluation server 1004) via the communication module, the remote computer having a data storage device, the data storage device storing visual field eye tests (See fig. 11 and par [0066, 0068-0069, 0071]); wherein the processor is programmed to display the visual eye tests from the data storage device (See figs. 5-6, 7A-7B, 8), and a user interface that is configured for allowing a user to control processes of the processor; a display screen configured for displaying images via the processor; a least one speaker connected to the processor, the speaker being adapted to play signals received by the processor, at least one microphone connected to the processor (i.e. smart phone 800) and a headset 900 configured to be worn by the patient, and being configured for mounting the communication device thereto such that the display screen of the communication device is viewable by a the patient when the patient is wearing the headset, wherein the headset has separate screens for each eye of the patient, such that half of the display screen of the communication device is viewable through each one of the screens of the headset, wherein when a patient wears the headset with the communication device mounted thereon, the visual field eye tests are displayable to the user via the display screen of the communication device (See fig. 9 and par [0057-0058]).  However, Monhart does not explicitly mention the visual eye tests comprising images of eye charts for refractive examination of an eye of a patient, wherein the eye charts contain letters or numbers in varying sizes.  Since Goyal suggests a similar system (See fig. 2 and par [0067]), wherein images of eye charts are utilized to conduct a refractive examination of an eye of a patient, wherein the eye charts contain letters or numbers in varying sizes (See fig. 10 and par [0099]); therefore, it would have been obvious to one skilled in the art to modify the Monhart’s system as suggested by Goyal, for the advantage of expanding the capability of the system to various types of examinations of an eye of a user or patient.
Regarding claims 5-6, Monhart discloses a method for conducting a visual field examination of a patient's eye when the patient is in a location remote from an examiner (See fig. 10), comprising: connecting a virtual reality headset 900 having a display screen to a wireless communication device (i.e. smart phone 800) having a processor, a speaker, a display screen, a microphone and a communication module for connecting to the internet or other information highway, so that the display screen of the wireless communication device is viewable through the display screen of the virtual reality headset (See figs. 9-10 and par [0057-0058), connecting the wireless communication device to a remote computer (i.e. evaluation server 1004) having a database for storing visual field tests (See fig. 11 and par [0066, 0068-0069, 0071]); placing the virtual reality headset on a patient so that the display screen of the wireless communication device is visible by the patient (See fig. 9), displaying one of the visual eye tests onto the display screen of the communication device (See figs. 5-6, 7A-7B, 8), receiving information from the patient transmitted through the communication module regarding the patient's ability to respond to the visual eye tests (See figs. 9-10 and par [0057-0058, 0062]).  However, Monhart does not explicitly mention the visual eye tests comprising images of eye charts for refractive examination of an eye of a patient, wherein the eye charts contain letters or numbers in varying sizes and wherein the method comprising the steps of: displaying one of the images of the eye charts onto the display screen of the communication device, receiving information from the patient transmitted through the communication module regarding the patient's ability to read the displayed eye chart, and displaying other images of eye charts on the display screen until the patient selects an eye chart that the patent is able to read clearly, and preparing a prescription for corrective lenses based on the selected eye chart, wherein the images are made with varying degrees of clarity to simulate different refractive conditions of an eye. Since Goyal suggests a similar system (See fig. 2 and par [0067]), wherein images of eye charts are utilized to conduct a refractive examination of an eye of a patient, wherein the eye charts contain letters or numbers in varying sizes and wherein the method of refractive examination of an eye of a patient comprising the steps of: displaying one of the images of the eye charts onto the display screen of the communication device, receiving information from the patient transmitted through the communication module regarding the patient's ability to read the displayed eye chart, and displaying other images of eye charts on the display screen until the patient selects an eye chart that the patent is able to read clearly, and preparing a prescription for corrective lenses based on the selected eye chart, wherein the images are made with varying degrees of clarity to simulate different refractive conditions of an eye (See fig. 10 and par [0099]); therefore, it would have been obvious to one skilled in the art to modify the Monhart’s system (i.e. the evaluation server 1004) as suggested by Goyal, for the advantage of expanding the capability of the system to various types of examinations of an eye of a user or patient. 
Regrading claim 7, Monhart & Goyal disclose as cited in claim 5.  Monhart further discloses the information from the patient is transmitted audibly via the microphone in the wireless communication device (i.e. user’s response is captured by the microphone of the wireless communication device) (See par [0036]).
Regarding claims 8-9, Monhart & Goyal disclose as cited in claim 5.  However, they do not mention the steps of preparing the prescription takes place automatically by the processor in the computer, calculating a prescription correlating to the selection of the user and transmitting the prescription from the computer to the wireless communication device.  Since Monhart does suggest that the steps of processing and/or evaluating the response data from the user takes place automatically by the processor in the computer, preparing a result of the examination based on the user’s response (i.e. correlating to the selection of the user) and transmitting the result from the computer to the wireless communication device (See fig. 10 and par [0062-0063]) and Goyal does suggest the step of calculating a prescription correlating to the selection of the user (See par [0099]); therefore, it would have been obvious to one skilled in the art to modify the system, disclosed by Monhart & Goyal, such that the prescription is generated, based on the response data from the user, and transmitted to the user by the system automatically, for the advantage of expanding the capability of the system.
Regarding claim 10, Monhart & Goyal disclose as cited in claim 5.  Goyal further discloses each of the eye charts corresponds to a distinct prescription for corrective lenses (See figs. 9-10 and par [0097-0099]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648